DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 12/8/22.  Claims 1-17, 20-29, 33 and 39 are cancelled; claims 18-19, 30-32, 34-38 are amended and pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 18-19, 30-32, 34-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Per MPEP 2164.01, the essential question in determining compliance, is if the disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without “undue experimentation”.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404(Fed. Cir. 1988).  
Here, based on a factual inquiry of the aforementioned Wands factors, it cannot be said that applicant’s specification enables a person ordinary skilled in the art to which it pertains to make and/or use the invention as claimed. Specifically, one ordinary skill in the art would require undue experimentation to construct a golf club face for use with a hybrid that exhibits the claimed CT characteristics: “said central impact area having characteristic times not higher than 257 microseconds; said additional areas having characteristic times higher than 257 microseconds but not greater than 275 microseconds” as required by independent claim 30. Claims 18-19, 31-32, 34-39 are rejected based on their respective dependency to 30. 
Examiner notes the specification does enable a person ordinary skill in the art to make and/or use a hybrid golf club limited to the positively recited structure (i.e. surface area, thicknesses of the different face regions). However, to achieve the claimed CT Characteristics would require undue experimentation due to the limited disclosure of the golf club structure in view of the following Wand factors analysis. 
(A) The breadth of the claims – Claimed range of CT for the central impact area and additional areas that are at the maximum allowable limit by golf’s governing body – USGA. In accordance with MPEP 2164.08, one ordinary skill in the art must be enabled to make a golf club face that has CT of 275 microseconds at the additional areas and 257 microseconds at the central impact area. 

(B) The nature of the invention – A hybrid golf club, this is a mechanical/ solid dynamics category of invention. 

(C) The state of the prior art – At time of applicant’s effective filing, the prior art is replete with publications pertaining to golf club face thickness profiles and shapes. Characteristic Time (CT) is a known performance parameter, regulated by the USGA. There is ample evidence of golf clubs having CT values that conform to the USGA’s pre-January 11, 2016 “SPRING EFFECT AND DYNSAMIC PROPERTIES” (hereinafter “USGA 2016 Amendments”) limits. However, the USGA 2016 Amendments CT limits to above 257 microseconds. As such, the state of the prior art has limited knowledge or publications detailing golf clubs with CT values of 275 microseconds.  

(D) The level of one of ordinary skill – golf club designer with mechanical engineering technical knowledge, proficient in the design, manufacturing, and conformance testing of golf clubs. 

(E) The level of predictability in the art – There is predictability for producing high CT values large volume woods, such as drivers. There is much less predictability for achieving large CT values in smaller woods like hybrids. There are also known predictable means to adjust CT values of golf clubs, including changing thickness profiles of the face. There is predictability in driver golf clubs having measurable CT values up to the limit of the USGA CT limits pre USGA 2016 Amendments. However, the USGA 2016 Amendments presented a new space within the golf club design that has much less predictability as the CT limitations were expanded allowing CT values of 275 microseconds outside the central impact area. There is little to no predictability for CT values as claimed in hybrid clubs. Prior art is limited in predictability for golf clubs that have CT values above 257 microseconds for large drivers. There is even less predictability for hybrid type golf clubs with CT values above 257 microseconds as claimed. Examiner notes the expedited nature of the effective filing date 5/7/16 from the publication date of the USGA  2016 Amendments - 1/11/16. This short window, and the fact that the club is a hybrid and not a large volume driver, are the driving factor in the decrease in predictability of hybrids having CT values greater than 257 microseconds, including the claimed 275 microseconds. 

(F) The amount of direction provided by the inventor - The detailed description is limited to two short paragraphs (paragraphs [0039]-[0040]) of guidance. This disclosure provides very little to the structure of the golf club and its manufacturing requirements.  A recitation of ranges of the "average thicknesses" of the central impact area and additional areas, and their length/width dimensions, which essentially mirrors the USGA permitted limits, represents the entire support for the invention, sans a statement in the summary of invention that the face is formed with metal, preferably titanium or a titanium alloy. Examiner notes there is no disclosure pertaining to how the metal or titanium or titanium face is formed. Stamped? Forged? Machined? Etc.  Applicant’s specification fails to even disclose the material of the body, or how the body is formed. There is no disclosure of how the face is attached to the body. Is it integrally formed with the body? Welded? Attached via adhesive? Mechanical fasteners? Applicant provides no disclosure pertaining to the thickness of the sole, or crown, or body skirt portions. The club head volume is unknown. What is the area of the remaining areas? How close are the additional areas from the toe, heel, crown and sole? How close is the central impact area to the toe, heel, crown and sole. What is the transition profile from the central impact area to the remaining areas in the crown to sole direction? What is the transition profile form the additional areas to the remaining areas? What is the weight of the face? What is the surface area of the face? What is the roll of the face? What is the bulge of the face? One ordinary skill in the art would recognize these characteristics contribute to the club face CT. Moreover, the durability of the golf club is also a major issue since the trampoline effect is very high. Applicant does not attempt to provide disclosure regarding structural support of the golf club. There are no ribs, thickened body portions, stiffening members or the like. With modern hollow golf clubs, thin face thickness profiles are known to have hot faces, but fatigue and durability are compromised due to the increased face trampoline effect (from thin faces) since the body absorbs the impact force. Applicant does not provide any examples or instruction on how the body should be constructed. The general direction provided by the applicant is considerably insufficient, especially considering the claimed performance functionality (i.e. maximum CT values)

(G) The existence of working examples – Applicant provides no working examples or documented data of a hybrid that was tested in accordance with USGA characteristic time testing protocols. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – Examiner maintains that one ordinary skilled in the art could not reasonably be expected to arrive at the claimed CT characteristics with only the disclosed structure and materials set forth in the specification as originally filed. To achieve the claimed invention would require undue and substantial experimentation. Due to the limited guidance provided, all the unanswered questions and structural omissions presented in section (F) above would require undue experimentation. 



Response to Arguments
3.	Applicant's arguments filed 12/8/22 have been fully considered but they are not persuasive.
	Applicant’s amendments overcome previous rejections under 35 USC 112(b) and 35 USC 112(d). However, they do not overcome the enablement rejection under 35 USC 112(a). The enablement rejection was applied assuming a scope similar to the current claims - - a “hybrid type golf club head, comprising ...”. Examiner’s basis for the enablement rejection was unrelated to previous claim language directed to “A ball striking face”. As applicant’ has not addressed the merits of the 112(a) rejection, the rejection stands for the reasons stated above. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Rice et al. (US Pub. No. 2010/0255930). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711